Citation Nr: 0125129	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  01-04 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount calculated as $3,176.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from August 1942 to March 
1944.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in Waco, Texas which denied 
entitlement to waiver of the recovery of an overpayment of VA 
improved pension benefits in the amount calculated as $3,176.  


FINDINGS OF FACT

1.  The overpayment of VA improved pension benefits in the 
amount of $3,176 was not due to the veteran's fraud, 
misrepresentation or bad faith.

2.  Neither the veteran nor VA was exclusively at fault in 
the creation of the overpayment at issue; failure to collect 
the overpayment would cause enrichment.  

3.  The veteran is currently in receipt of pension benefits; 
recoupment of the overpayment by withholding his benefits 
would defeat the purpose of the pension program.

4.  Collection of the overpayment would cause undue hardship 
to the veteran as it would endanger his ability to provide 
for basic necessities.

5.  Recovery of the debt in this case would be against equity 
and good conscience.



CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran and recovery of the overpayment of 
VA improved pension benefits in the amount of $3,176 would be 
against equity and good conscience and, therefore, is waived.  
38 U.S.C.A. §§ 5107, 5302(a) (West 1991); 38 C.F.R. §§ 
1.963(a), 1.965(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board expresses some confusion regarding this case.  Due 
the veteran's age, we shall not remand.  However, the debt 
was generated by a November 2000 award action that terminated 
pension and paid compensation as the greater benefit as of 
August 1, 2000.  In a March 2001 award, the RO reinstituted 
pension as of January 2000 at a lower rate, amended the award 
as of June 2000 and continued pension at a higher rate than 
previously paid until January 2001.  No attempt was made to 
reconcile the award data by the decision of the Committee.  
Therefore, the Board proceeds with the information provided.  
However, regardless of the amount, the result is the same.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100,5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
February 2001 Committee decision, the April 2001 statement of 
the case, and in an April 2001 letter, all sent to the 
veteran, of the reasons and bases for the denial of his 
claim.  VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  The Board 
concludes that the discussions in the Committee 
determination, statement of the case, and VA letter, informed 
the veteran of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A..  In this 
case, pertinent financial information has been obtained.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of his claim.  In this case, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran.  There is sufficient evidence of record to decide 
his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].  For the reasons previously set 
forth, the Board believes that the veteran has been given 
ample opportunity to provide evidence and argument in support 
of his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision. 

The veteran was initially awarded VA compensation benefits in 
an April 1944 rating decision.  The veteran was awarded 
pension benefits, including special monthly pension based on 
the need for regular aid and attendance, effective 
October 17, 1994.  In February 1995, he was notified of this 
decision and was provided a VA Form 21-8768 which informed 
him that his aid and attendance benefits would be reduced to 
the housebound rate as of the first day of the second 
calendar month of hospitalization, domiciliary, or nursing 
home care at VA expense.  

In April 2000, the veteran entered VA nursing home care.  In 
June 2000, VA was notified by the VA nursing home facility of 
the veteran's admission.  Action was then taken to 
retroactively reduce the veteran's VA benefits as set forth 
in the VA Form 21-8768.

A financial status report has been submitted by the veteran.  
This report shows that the veteran's monthly income is $1,627 
and he has no monthly expenses as he is in a VA nursing home.  
The veteran also indicated that he has no assets whatsoever, 
is 88 years of age, and is penniless.  He requests a waiver 
of the recovery of the overpayment at issue.  

The veteran's request for a waiver of the overpayment was 
referred to the Committee.  In February 2001, the Committee 
considered the veteran's claim for waiver.  The Committee 
made a specific determination that there was no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue.  The 
Board agrees with this determination.  However, the Committee 
further determined that recovery of the overpayment of VA 
improved pension benefits in the amount of $3,176 would not 
be against equity and good conscience.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (2001).  The pertinent regulation in this 
case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (2001).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation. 

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  The Board notes that it 
is the responsibility of the pension recipient to notify VA 
of all circumstances that will affect entitlement to receive 
the rate of the benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that her 
income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1) 
(2001).  After consideration of the record and the applicable 
regulatory provisions, the Board finds that neither the 
veteran nor VA was exclusively at fault in the creation of 
the overpayment at issue.  In February 1995, the veteran was 
provided a VA Form 21-8768 which informed him that his aid 
and attendance benefits would be reduced to the housebound 
rate as of the first day of the second calendar month of 
hospitalization, domiciliary, or nursing home care at VA 
expense.  In June 2000, VA was notified by the VA nursing 
home facility of the veteran's admission.  Action was then 
taken to retroactively reduce the veteran's VA benefits as 
set forth in the VA Form 21-8768.  The Board notes that this 
overpayment basically arose because the veteran required VA 
nursing home care and recipients of such care are required by 
VA to have their pension benefits reduced.  The fact that the 
veteran needed such care is not his "fault" per se.  He was 
notified that the reduction would take place.  The veteran 
did not notify the RO when he initially entered VA nursing 
home care and he received payments in excess of what he was 
entitled to receive after he should have known that he was 
entitled to a lower payment.  However, the Board notes that 
the veteran was in ill health.  When the RO received 
notification, the RO properly took action to reduce the 
benefits.  However, that action was delayed because the 
veteran was entitled to due process rights.  (In essence, 
complying with law increased the debt.)  Therefore, the 
overpayment was created because the veteran's pension 
benefits had to be reduced because of his admission to VA 
nursing home care and the reduction was undertaken in a 
timely manner.  There was a short period of time where the 
veteran received benefits to which he was not entitled 
because the RO was not notified immediately of the veteran's 
admission to the nursing home, however, this was a VA 
facility although the RO clearly had no control over the 
manner or timeframe in which the nursing home notified the RO 
of the veteran's admission to that facility.  Accordingly, 
the Board finds that neither the veteran nor VA was 
exclusively at fault in the creation of the overpayment at 
issue.  

In regard to whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits to which he was not entitled, and as such, 
would cause unjust enrichment to the debtor.  However, the 
subsequent decision of the RO to partially restore benefits 
during a time frame reflects that the veteran may not known 
he was enriched.  

As to whether recoupment of those benefits would defeat the 
purpose of the benefit, it is noted that the veteran is 
currently in receipt of pension benefits or compensation.  
Clearly, withholding of any such benefits at this point to 
recoup the overpayment would defeat the purpose of the 
programs which is to assist veterans in need of financial 
assistance due to disability.  The Board has also considered 
whether the veteran would suffer undue financial hardship if 
forced to repay the debt at issue.  The Board notes that 
while the financial status report lists monthly income 
exceeding monthly expenses, the veteran failed to report any 
expenses at all.  He did report that he was being maintained 
at the VA nursing home.  However, the Board does not believe 
that the VA nursing home covers every single expense of the 
veteran.  For instance, the veteran did not list any expenses 
for clothing, toiletries, food expenses not covered in the 
nursing home, or other expenses which may be considered to be 
basic necessities.  The veteran has virtually no assets with 
which to repay the debt.  As such, collection of the 
overpayment would cause undue hardship to the veteran as it 
would endanger his ability to provide for basic necessities.  
We also consider the veteran's age and the likelihood of 
recovery.

The Board finds that in weighing all of the elements of 
equity and good conscience, the element of financial hardship 
that would be caused by recoupment of the debt outweighs the 
elements which are not in the veteran's favor in this 
particular case.

Accordingly, in view of the hardship resulting from recovery 
of the overpayment, and the veteran's age, recovery would be 
against equity and good conscience and waiver of recovery of 
the overpayment is warranted.



ORDER

Entitlement to waiver of recovery of an overpayment of VA 
improved pension benefits in the amount of $3,176 is granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

